 In the Matter Of WILSON & Co., INC., TRADING AS J. EAVENSON & SONS,DIVISION OFWILSON & Co., INC.andLOCAL 12209, DISTRICT 50, UNITEDMINE WORKERS OF AMERICACase No. R--$048.-Decided October 31,1941Jurisdiction:soap products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize union ; election necessary.Unit Appropriate for Collective Bargaining:all production, maintenance, andshipping employees at single plant, excluding foremen, assistantforemen, fore-ladies, assistant foreladies, watchmen, office employees, factory clerks, depart-ment clerks, truck drivers, technically trained -laboratory employees,engineers,timekeepers, and managerial and supervisory employees; stipulation as to.Mr. Irving R. Segal,of Philadelphia, Pa., andMr. Paul Ware,ofChicago, Ill., for the Company.Mr. Otto Hartmann,of Camden, N. J., for the Union.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 21, 1941, Local 12209, District 50, United Mine Workers ofAmerica, herein called the Union, filed with the Regional Director forthe Fourth Region (Philadelphia, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Wilson & Co., Inc., trading as J. Eavenson& Sons, Division of Wilson & Co., Inc., Camden, New Jersey, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September 8,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.36 N. L. R. B., No. 119.570 WILSON & CO., INC.571On September 10, 1941, the Acting Regional Director issued a noticeof hearing, copies of which were duly served upon the Company andthe Union. Pursuant to notice, a hearing was held on September 18, 24,and 25, 1941, at Philadelphia, Pennsylvania, before Jerome I. Macht,the Trial Examiner duly designated by the Chief Trial Examiner. TheCompany was represented by counsel, the Union by a representative, andboth participated in the hearing. Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the conclusion of the hearing theCompany moved to dismiss the petition on the ground that no labororganization had presented a question concerning representation, andon the further ground that an appropriate hearing had not been pro-vided.The Trial Examiner referred the motion to the Board. It ishereby denied.,During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWilson&Co., Inc., is a Delaware corporation having its principaloffice atChicago,Illinois, and trading in Camden, New Jersey, as J.Eavenson&Sons, Division of Wilson&Co., Inc., where the plantinvolved in the present proceeding is located.At theCamden plantthe Company is engaged in the manufacture,sale, and distribution ofsoap and soap products.The principal raw materials used by theCompany at the Camden plant are oils, fats,perfumes,powders, tallow,grease, acid,and miscellaneousitems.During the year 1940 the grossvalue of the raw materials purchased for the plant in Camden was inexcess of$500,000, of which approximately 90 per cent was purchasedand received from sources outside the State of New Jersey.Duringthe same period the gross volume of the Company's sales at the Camdenplant was in excess of $500,000,of which approximately 90 per centwas shipped from Camden to, through,and into States other thanNew Jersey.IIt may he noted that at the opening of the hearing the Trial Examiner accorded theCompany a 6-day continuance on the plea that its chief counsel was unavailable,and thatthe Company made no offer to introduce evidence at the continued hearing, although affordedopportunity to do so. 572DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDLocal 12209, District 50, United Mine Workers of America,affili-ated with the Congress of Industrial Organizations, is a labor organi-zationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 24, 1941, the Company declined to recognize theUnion as representative of the production and maintenance employeesat the Camden plant.The Union submitted evidence that it repre-sents a substantial number of the employees of the Company.2We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union stipulated, and we find, that all pro-duction,maintenance, and shipping employees, at the Company'sDelaware Avenue and Penn Street plant, Camden, New Jersey, ex-cluding foremen, foreladies, assistant foremen, assistant foreladies,watchmen, office employees, factory clerks, department clerks, truckdrivers, technically trained laboratory employees, engineers, time-keepers, and all managerial and supervisory employees, constitute aunit appropriate for the purposes of collective- bargaining.We fur-ther find that such unit will insure to the employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESWe find that the question whichhas arisenconcerning the repre-sentation of employees of the Company can best. be resolved by an2 The Trial Examiner reported that the Union submitted to him 107 membership authori-zation cards.Ninety-eight of the cards bear dates between February and Jury 1941; 9 areundated.Of the 107, 95 appeared to bear genuine original signatures.Eighty-one of the95 signatures are the names of persons listed on the Company's July 19,1941,pay roll, as are12 names on cards bearing printed signatures.The July 19,1941, pay roll contains ap-proximately 192 employees within the alleged appropriate unit. WILSON & CO., INC.573election by secret ballot.We shall direct that the employees of theCompany eligible to vote in such election shall be those in the appro-priate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subjectto such limitations and additions as are set forth in the Directionhereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wilson & Co., Inc., trading as J. Eavenson.& Sons, Division of Wilson & Co., Inc., Camden, New Jersey, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production, maintenance, and shipping employees employedby the Company at its Delaware Avenue and Penn Street plant, Cam-den,New Jersey, excluding foremen, foreladies, assistant foremen,assistant foreladies, watchmen, office employees, factory clerks, de-partment clerks, truck drivers, technically trained laboratory em-ployees, engineers, timekeepers, and all managerial and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Wilson & Co., Inc., trading as J. Eavenson & Sons, Division ofWilson & Co., Inc., Camden, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Fourth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production, maintenance, and shipping employees em-ployed by the Company at its Delaware Avenue and Penn Street plant,Camden, New Jersey, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees 574DECISIONS OF NATIONAL-LABOR RELATIONS BOARDwho did not work during said pay-roll period - because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding foremen, fore-ladies, assistant foremen, assistant foreladies, watchmen, office em-ployees, factory clerks, department clerks, truck drivers, technicallytrained laboratory employees, engineers, timekeepers, and all mana-gerial and supervisory employees, and employees who have since quitor been discharged for cause, to determine whether or not they desiroto be represented for the purposes of collective bargaining by Local12209, District 50, United Mine Workers of America, affiliated withthe Congress of Industrial Organizations.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.